JS 44 (Rev. 10/20)                  Case 2:20-cv-05681-CFK
                                                      CIVILDocument
                                                            COVER 1SHEET
                                                                     Filed 11/13/20 Page 1 of 17
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                          DEFENDANTS
       Franklin Armory Holdings Inc., a Nevada Corporation,                                                Robert Joseph Gallagher, an individual, and In The Field
       and Franklin Armory Inc., a Nevada Corportation                                                     Defense, a sole proprietorship
   (b) County of Residence of First Listed Plaintiff Douglas County, NV                                    County of Residence of First Listed Defendant Philadelphia
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                           NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                      THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)
          Mark W. Halderman, Armstrong Teasdale, LLP, 2005
          Market St., Floor 29, Phila., PA 19103, Tel. 267-780-2000

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                ✖ 3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                       of Business In This State

    2   U.S. Government                  4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                  Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                          310 Airplane                    365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                      315 Airplane Product                Product Liability        690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                Liability                  367 Health Care/                                                                                    400 State Reapportionment
    150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                              PROPERTY RIGHTS                     410 Antitrust
        & Enforcement of Judgment            Slander                        Personal Injury                                              820 Copyrights                     430 Banks and Banking
    151 Medicare Act                    330 Federal Employers’              Product Liability                                         ✖ 830 Patent                          450 Commerce
    152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                            835 Patent - Abbreviated           460 Deportation
         Student Loans                  340 Marine                          Injury Product                                                   New Drug Application           470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product                  Liability                                                    840 Trademark                          Corrupt Organizations
    153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                      LABOR                      880 Defend Trade Secrets           480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud              710 Fair Labor Standards                Act of 2016                        (15 USC 1681 or 1692)
    160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending             Act                                                                485 Telephone Consumer
    190 Other Contract                      Product Liability           380 Other Personal           720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability      360 Other Personal                  Property Damage              Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                           Injury                      385 Property Damage          740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                        362 Personal Injury -               Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                            Medical Malpractice                                          Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                     441 Voting                      463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                   443 Housing/                        Sentence                                                           or Defendant)                896 Arbitration
    245 Tort Product Liability              Accommodations              530 General                                                       871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                            Employment                  Other:                       462 Naturalization Application                                             Agency Decision
                                        446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration                                                  950 Constitutionality of
                                            Other                       550 Civil Rights                 Actions                                                                State Statutes
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3      Remanded from              4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
      Proceeding             State Court                             Appellate Court              Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                              (specify)                 Transfer                          Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         35 U.S. C. § 271
VI. CAUSE OF ACTION                      Brief description of cause: Franklin Armory brings this action pursuant to 35 U.S.C. § 271 for damages and injunctive relief due to
                                         Defendants’ infringement of U.S. Patent No. 10,393,461.
VII. REQUESTED IN                            CHECK IF THIS IS A CLASS ACTION               DEMAND $                           CHECK YES only if demanded in complaint:
     COMPLAINT:                              UNDER RULE 23, F.R.Cv.P.                                                         JURY DEMAND:          ✖ Yes         No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                          JUDGE                                                               DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD
November 13, 2020                                                       /s/ Mark W. Halderman
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                           MAG. JUDGE
                             Case 2:20-cv-05681-CFK
                                                UNITEDDocument   1 Filed
                                                      STATES DISTRICT    11/13/20 Page 2 of 17
                                                                      COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       Minden, NV
Address of Plaintiff: _____________________________________________________________________________________________
                       Philadelphia, PA
Address of Defendant: ____________________________________________________________________________________________

                                             Throughout the United States, including Philadelphia, PA
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                       No
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                       No
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                       No
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                       No
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   X is not    related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: __November              16, 2020__                            /s/ Mark W. Halderman                                     ____________307229
                                                                         Attorney-at-Law / Pro Se Plaintiff                                   Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
       2.     FELA                                                                               2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
       4.     Antitrust                                                                          4.    Marine Personal Injury
✔      5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                         6.    Other Personal Injury (Please specify): _____________________
       7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

           Mark W. Halderman
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
      X       exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.
      X

        November 13, 2020
DATE: __________________________________                       /s/ Mark W. Halderman
                                                             ______________________________________                        307229
                                                                                                                         ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
            Case 2:20-cv-05681-CFK Document 1 Filed 11/13/20 Page 3 of 17




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANKLIN ARMORY HOLDINGS INC., a
Nevada Corporation; and FRANKLIN                             CIVIL ACTION NO. 2:20-cv-5681
ARMORY INC., a Nevada Corporation,

                                         Plaintiffs,

vs.

ROBERT JOSEPH GALLAGHER, an
individual; and IN THE FIELD DEFENSE, a
sole proprietorship,

                                      Defendants.


                        CASE MANAGEMENT TRACK DESIGNATION FORM
        In accordance with the Civil Justice Expense and Delay Reduction Plan of this
court, counsel for plaintiff shall complete a Case Management Track Designation Form in
all civil cases at the time of filing the complaint and serve a copy on all defendants. (See §
1:03 of the plan set forth on the reverse side of this form.) In the event that a defendant does
not agree with the plaintiff regarding said designation, that defendant shall, with its first
appearance, submit to the clerk of court and serve on the plaintiff and all other parties, a
Case Management Track Designation Form specifying the track to which that defendant
believes the case should be assigned. SELECT ONE OF THE FOLLOWING CASE
MANAGEMENT TRACKS:
    (a) Habeas Corpus- Cases brought under 28 U.S.C. § 2241 through § 2255.              ( )

      (b) Social Security - Cases requesting review of a decision of the Secretary of
          Health and Human Services denying plaintiff Social Security Benefits.                ( )

      (c) Arbitration- Cases required to be designated for arbitration under Local
          Civil Rule 53.2.                                                                     ( )

      (d) Asbestos - Cases involving claims for personal injury or property damage
          from exposure to asbestos.                                                           ( )

      (e) Special Management- Cases that do not fall into tracks (a) through (d) that are
          commonly referred to as complex and that need special or intense management
          by the court. (See reverse side of this form for a detailed explanation of special
          management cases.)                                                                   (X)

      (f) Standard Management - Cases that do not fall into any one of the other tracks.       ( )
       Case 2:20-cv-05681-CFK Document 1 Filed 11/13/20 Page 4 of 17




Date: November 13, 2020           ARMSTRONG TEASDALE LLP

                                   /s/ Mark W. Halderman
                                  By: Mark W. Halderman, PA Bar No.307229
                                  mhalderman@atllp.com
                                  ARMSTRONG TEASDALE LLP
                                  2005 Market Street
                                  29th Floor, One Commerce Square
                                  Philadelphia, PA 19103
                                  Telephone: (267) 780-2028




                                     2
            Case 2:20-cv-05681-CFK Document 1 Filed 11/13/20 Page 5 of 17




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANKLIN ARMORY HOLDINGS INC., a
Nevada Corporation; and FRANKLIN                          CIVIL ACTION NO. 2:20-cv-5681
ARMORY INC., a Nevada Corporation,

                                      Plaintiffs,         COMPLAINT FOR PATENT

vs.                                                       INFRINGEMENT

ROBERT JOSEPH GALLAGHER, an
individual; and IN THE FIELD DEFENSE, a
sole proprietorship,

                                    Defendants.

       Plaintiffs Franklin Armory Holdings Inc. and Franklin Armory Inc. (collectively

“Plaintiffs” or “Franklin”), by and through their attorneys of record, hereby file this Complaint

for Patent Infringement against Defendants Robert Joseph Gallagher and In The Field Defense

(collectively, the “Defendants”).

                                         THE PARTIES

       1.       Plaintiff Franklin Armory Holdings Inc. (“FAHI”) is a corporation organized and

existing under the laws of the State of Nevada with its principle place of business in Minden,

Nevada.

       2.       Like FAHI, Plaintiff Franklin Armory Inc. (“FAI”) is a corporation organized and

existing under the laws of the State of Nevada with its principle place of business in Minden,

Nevada. Franklin specializes in manufacturing firearms and firearm accessories for sporting,

military, and law enforcement applications.

       3.       Franklin is informed and believes, and on that basis alleges that Defendant Robert

Joseph Gallagher is an individual residing in Philadelphia, Pennsylvania.
            Case 2:20-cv-05681-CFK Document 1 Filed 11/13/20 Page 6 of 17




       4.       Franklin is informed and believes, and on that basis alleges that Defendant In The

Field Defense (“ITFD”) is a sole-proprietorship with its principal place of business at 7328

Hasbrook Avenue, Philadelphia, Pennsylvania, 19111. Franklin is further informed and believes,

and on that basis alleges that ITFD is owned, operated, and controlled by Mr. Gallagher. See,

e.g., Exhibits K, L.

       5.       Franklin is informed and believes, and on and that basis alleges that Mr.

Gallagher, ITFD, or both own and control the website at www.inthefielddefenses.com. Attached

hereto as Exhibits A-L and incorporated herein by reference are true and correct copies of

printouts of pages from this website.

       6.       Franklin is informed and believes, and on that basis alleges that ITFD is a

business that specializes in selling trigger systems for firearms, among other things.          As

demonstrated by its website www.inthefielddefenses.com, ITFD and Mr. Gallagher make, use,

sell, and offer to sell the ITF Binary trigger system, and various kits and parts associated

therewith (collectively “ITF Binary trigger”), for use in various firearms, such as AR-15 pattern

rifles and carbines. See, e.g., Exhibits A-H, K.

                                    THE PATENT-IN-SUIT

       7.       On August 27, 2019, the United States Patent Office duly and legally issued

United States Patent No. 10,393,461 (“the ’461 patent”), entitled “Trigger Group for Semi-

Automatic Firearms.” FAHI owns all rights, title, and interest in and to the ’461 patent. A true

and correct copy of the ’461 patent is attached hereto as Exhibit M and is incorporated herein by

reference.

       8.       FAHI has entered into a license agreement with FAI, giving FAI the right to

make, use, offer to sell, and sell products that practice the inventions claimed by the ’461 patent




                                               -2-
             Case 2:20-cv-05681-CFK Document 1 Filed 11/13/20 Page 7 of 17




in the United States, and the right to enforce the ’461 patent against infringers and collect

damages for all relevant times.

                                  JURISDICTION AND VENUE

        9.       This is an action based on the Defendants’ infringement of a United States patent.

This Court has exclusive jurisdiction of such action under 28 U.S.C. § 1338(a).

        10.      This Court has personal jurisdiction over Mr. Gallagher because, on information

and belief, he resides in the state of Pennsylvania. On information and belief, Mr. Gallagher has

also committed and continues to commit willful acts of infringement in violation of 35 U.S.C. §

271 in Pennsylvania and in this District.

        11.      Similarly, this Court has personal jurisdiction over ITFD because, on information

and belief, ITFD maintains its principal—and only—place of business in Pennsylvania, where it

is operated by Mr. Gallagher. On information and belief, ITFD has committed and continues to

commit willful acts of infringement in violation of 35 U.S.C. § 271 in Pennsylvania and in this

District.

        12.      Venue is proper in this District under 28 U.S.C. § 1391(b) and (c) because Mr.

Gallagher resides in this District and because ITFD maintains its principal place of business in

this District, and because both Defendants offer for sale and sell products that infringe the ’461

patent in this District. In addition, a substantial part of the events giving rise to the claims

occurred in this District.

                                  GENERAL ALLEGATIONS

        13.      The United States, and many jurisdictions within it, regulate the use and

possession of fully automatic firearms, sometimes referred to as machine guns. The National

Firearms Act, 26 U.S.C. § 5854(b), defines a “Machine Gun” as “any weapon which shoots, is




                                                -3-
          Case 2:20-cv-05681-CFK Document 1 Filed 11/13/20 Page 8 of 17




designed to shoot, or can be readily restored to shoot, automatically more than one shot, without

manual reloading, by a single function of the trigger.”

        14.     The National Firearms Act, as interpreted by the Bureau of Alcohol, Tobacco,

Firearms, and Explosives Technology Branch, defines the pull of a trigger as a function, and the

release of the trigger as a second function. As a result, a firearm that fires a shot upon the pull of

a trigger and fires a second shot upon the release of a trigger may, if designed correctly, fall

outside the Act’s definition of Machine Gun.

        15.     At the time of the ’461 patent, existing triggers that fired one round with a trigger

pull and a second round with a trigger release (“binary firing”) suffered from serious design

flaws. U.S. Patent No. 8,667,881 to Hawbacker describes such a trigger system. Among other

issues, the lever used to select between semi-automatic and binary firing was located within the

trigger guard, increasing the likelihood of accidentally discharging the firearm when switching

between firing modes. Additionally, once the trigger was pulled in binary firing mode, the user

could not place the firearm into safe mode, making it more difficult and dangerous to avoid

firing a second shot upon release of the trigger.

        16.     Recognizing the need for a new and improved trigger group for semi-automatic

firearms with binary firing capability, inventors Ryan Fellows and Jay Jacobson developed a

different and innovative alternative. Specifically, their novel trigger system incorporates an

adjustable disconnector assembly operably connected to a single selector outside the trigger

guard, allowing the user to switch between safe, semi-automatic, and binary firing mode using

that single selector.

        17.     Franklin sells various trigger products that practice the ’461 patent. Shortly after

the ’461 patent issued in August of 2019, Franklin updated the product packaging for these




                                                -4-
           Case 2:20-cv-05681-CFK Document 1 Filed 11/13/20 Page 9 of 17




products and the corresponding product information page on Franklin’s webstore to indicate that

these products are covered by the ’461 patent.

         18.      On information and belief, the Defendants offer to sell and sell the ITF Binary

trigger through their webstore at www.inthefielddefenses.com. See, e.g., Exhibits D-H. The

www.inthefielddenses.com website describes the ITF Binary trigger as follows:

                  The Multi-trigger can be used as a binary trigger that is ATF
                  compliant, meaning the trigger has 2nd round held back in binary
                  mode. It can be switched back to semi-auto to reset the trigger
                  without the 2nd round firing. The trigger will fire semi-auto when
                  the selector is switched to the semi position and will fire on the
                  pull and release when it is switched to the auto position when it is
                  installed with an M16 selector….1

         19.      On information and belief, the Defendants began offering for sale and selling their

ITF Binary trigger in January of 2020, and have continued doing so to the present.

         20.      Franklin is informed and believes, and on that basis alleges that the Defendants

began making and using the ITF Binary trigger at some point months or years prior to January of

2020, and have continued doing so to the present.

         21.      As stated on the Defendants’ website, the Defendants sell some of the ITF Binary

triggers as “80% non-functional and uncompleted trigger[s].”2                       Franklin is informed and

believes, and on that basis alleges that the Defendants sell the ITF Binary trigger in this form in

an effort to circumvent various firearm laws and regulations. Indeed, the Defendants’ website

states that:

                  Because the trigger is sold as a none functioning and uncompleted
                  trigger for hobbyist to make themselves, with their own tools, for


1
 See, e.g., Exhibit F.
2
 Exhibit B; see also Exhibit A (“Binary Triggers Cannot be shipped to The following states: California, Washington
DC, Iowa, North Dakota, New York, New Jersey, Maryland, Washington, Hawaii, Rhode Island, Florida, and
Connecticut have laws banning the sale of binary triggers. If you live in one of the states listed above, you will be
shipped an 80% complete trigger”) (emphasis added).



                                                        -5-
           Case 2:20-cv-05681-CFK Document 1 Filed 11/13/20 Page 10 of 17




               their own personal use, not for retail sale, it would not violate any
               federal gun part sales regulations.3

         22.   The Defendants direct, instruct, encourage, and induce their customers to

complete and install the 80% ITF Binary trigger—which, as explained above, is non-functional

when sold—to take advantage of its binary firing capability. For instance, the Defendants’

website provides the following instructions:

               The trigger machining process has not been finished, so this is not
               a functional trigger when you receive it. The center channel on the
               trigger that houses the disconnectors is not milled all the way
               through from the front to the rear and is not a usable trigger with
               the 2 disconnectors that it comes with. Purchaser will need to
               remove the rest of the metal from the rear of the trigger channel by
               grinder it away to complete the milling process and make this a
               usable trigger.4

         23.   The Defendants further direct, instruct, encourage, and induce their customers to

complete the 80% ITF Binary trigger in order to render it usable and take advantage of its binary

firing capabilities by providing an installation video explaining how to mill the above-described

channel and install the trigger system within a firearm. See Exhibit B.

         24.   Indeed, according to their website, the Defendants even supply a grinding bit with

the 80% version of the ITF Binary trigger for the customer to use in removing the channel:

               When the rest of the channel is complete you will now have a fully
               functional binary or semi-auto trigger. Grinding bit comes with
               the kit and takes 10 mins. or less to finish the machining process.5

         25.   Multiple customer reviews and customer videos on the Defendants’ website

confirm—as expected—that the Defendants’ customers complete the 80% version of the ITF

Binary trigger per the Defendants’ instructions and install it into their firearms to take advantage

of its binary firing capability. See Exhibits A, J.

3
  Exhibit B.
4
  Id.
5
  Exhibit B.



                                                 -6-
             Case 2:20-cv-05681-CFK Document 1 Filed 11/13/20 Page 11 of 17




           26.   On information and belief, the Defendants market the ITF Binary trigger to

compete directly with Franklin’s products in the market for trigger systems with binary firing

capabilities. As an example, the Defendants’ website includes the following statements within

its customer reviews:6

                 Scott: “The design of your trigger pack is absolutely ingenious,
                 installed easier than any of the other binary triggers I have, and
                 have had zero issues so far.”

                 Gary: “The only regret I have Is spending $400.00 ON a Franklin
                 BFS iii a couple of years ago. Installed yours in about 20 minutes,
                 headed for the gun club, put it on a 5.56 cal11.5" upper Faxon
                 bbl w/mid length gas Spikes adj gas block First 30 rd mag ran
                 flawless I've been waiting for a simple system and I found it
                 (unlike the Franklin with all little springs sliders ect.) I'm 72 yrs
                 old and don't intend to put up with any BS from gangsta punks!”

                 Dan: “Put this in my AR-9 and it ran flawless. Exceeded all my
                 expectations this is the best binary trigger on the market.”

           27.   Franklin is informed and believes, and on that basis alleges that the ITF Binary

trigger qualifies as an illegal machine gun under Federal firearms laws and regulations. Franklin

is also informed and believes, and on that basis alleges that, by not complying with Federal

firearms laws and regulations, the Defendants are able to produce the ITF Binary trigger at a

lower cost.      On information and belief, Franklin has suffered and will continue to suffer

irreparable harm by having to compete in the binary trigger market with a product that not only

utilizes Franklin’s patented trigger system, but also reduces its cost by implementing that

patented system in a manner that does not comply with Federal law.

           28.   Franklin provided the Defendants with actual notice of the ’461 patent and their

infringement thereof, including in a letter from Franklin’s counsel on October 14, 2019, a true

and correct copy of which is attached hereto as Exhibit N and incorporated herein by reference.


6
    Exhibit A.



                                                  -7-
             Case 2:20-cv-05681-CFK Document 1 Filed 11/13/20 Page 12 of 17




In conjunction therewith, Franklin made multiple attempts to enter into good faith discussions

with the Defendants in an effort to resolve this matter outside of litigation.

           29.   Unfortunately, despite these efforts, the Defendants have continued to willfully

infringe the ’461 patent.

                                  FIRST CLAIM FOR RELIEF
                       (Direct Infringement of U.S. Patent No. 10,393,461)

           30.   The allegations of paragraphs 1 through 29 are incorporated by reference herein

and realleged.

           31.   The Defendants have directly infringed and continue to directly infringe at least

claims 1, 7, 8, 11, and 15 of the ’461 patent by making, using, offering to sell, and selling the

completed versions of the ITF Binary triggers. The Defendants’ infringing activities violate 35

U.S.C. § 271.

           32.   The Defendants’ infringement of the ’461 patent has been and continues to be

intentional, willful, and without regard to Franklin’s rights. The Defendants gained actual

knowledge of the ’461 patent and their infringement thereof, including from Franklin’s October

14, 2019 letter7 and Franklin’s other direct communications with the Defendants.              The

Defendants also gained actual knowledge of the ’461 patent and their infringement thereof

through the filing of this Complaint.

           33.   Franklin is informed and believes, and on that basis alleges that the Defendants

have wrongfully gained profits by virtue of their infringement of the ’461 patent.

           34.   Franklin has sustained damages as a direct and proximate result of the

Defendants’ direct infringement of the ’461 patent. The Defendants are, thus, liable to Franklin

in an amount that adequately compensates Franklin for the Defendants’ infringement, which, by


7
    Exhibit N.



                                                -8-
         Case 2:20-cv-05681-CFK Document 1 Filed 11/13/20 Page 13 of 17




law, cannot be less than a reasonable royalty, together with interest and costs as fixed by this

Court under 35 U.S.C. § 284.

       35.       The Defendants’ infringement of the ’461 patent has caused, and continues to

cause, irreparable harm to Franklin for which there is no adequate remedy at law. For example,

if the Defendants’ infringement is allowed to continue, Franklin will—on information and

belief—be forced to compete in the binary trigger market against a cheaper, illegal product,

which could harm Franklin’s business and reputation to an extent that is not possible to fully

quantify. Further, on information and belief, licensing the Defendants to practice the ’461 patent

in exchange for a royalty would exacerbate this harm by associating Franklin’s brand with the

illegal ITF Binary trigger.     On information and belief, the Defendants will continue their

infringing conduct and will continue to cause irreparable harm to Franklin unless they are

enjoined from doing so by this Court.

       36.       Upon information and belief, the Defendants’ direct infringement of the ’461

patent was and is willful and deliberate, entitling Franklin to enhanced damages under 35 U.S.C.

§ 284 and attorneys’ fees and non-taxable costs under 35 U.S.C. § 285.

                                SECOND CLAIM FOR RELIEF
                      (Indirect Infringement of U.S. Patent No. 10,393,461)

       37.       The allegations of paragraphs 1 through 36 are incorporated by reference herein

and realleged.

       38.       The Defendants have actively induced others to infringe the ’461 patent in

violation of 35 U.S.C. § 271(b), and continue to do so. As explained above, the Defendants offer

to sell and sell some of the ITF Binary triggers in the non-functional “80%” form. In doing so,

the Defendants advertise the trigger’s binary firing capabilities. The Defendants induce their

customers to directly infringe at least claims 1, 7, 8, 11, and 15 of the ’461 patent by, for



                                               -9-
         Case 2:20-cv-05681-CFK Document 1 Filed 11/13/20 Page 14 of 17




example: (a) providing written and video instructions directing the customers to complete the

80% ITF Binary trigger and install it into a firearm, thereby enabling its advertised binary firing

capability; and (b) providing a grinding bit with the 80% ITF Binary trigger for the customer to

use in completing the trigger. See, e.g., Exhibits I, B.

       39.     The Defendants knew or should have known that these activities would cause

their customers to directly infringe the ’461 patent, including because Franklin repeatedly

notified the Defendants of the ‘461 patent and their infringement thereof.

       40.     The Defendants’ acts also constitute contributory infringement of at least claims

1, 7, 8, 11, and 15 of the ’461 patent in violation of 35 U.S.C. § 271(c). Specifically, upon

information and belief, the 80% version of the ITF Binary trigger: (a) constitutes a material

component of the trigger group covered by these claims; (b) is specially adapted for use in the

infringing system, as known by the Defendants; and (c) is not a staple article or commodity of

commerce suitable for substantial non-infringing uses.          For example, as stated on the

Defendants’ website, the 80% version of the ITF Binary trigger is not functional until it is

modified to enable its binary firing functionality. See Exhibits B. Further, upon information and

belief, the Defendants’ actual and potential customers would not purchase the ITF Binary trigger,

which cost many times more than a standard trigger, unless they intended to take advantage of its

advertised infringing binary firing functionality.

       41.     Upon information and belief, most if not all of the Defendants’ customers

complete the 80% version of the ITF Binary trigger as directed by the Defendants and use it

within firearms in the United States, thereby directly infringing the asserted claims of the ’461

patent. The Defendants knew or should have known that their offer to sell and sale of the 80%

version of the ITF Binary trigger would constitute an act of indirect infringement, including




                                                - 10 -
           Case 2:20-cv-05681-CFK Document 1 Filed 11/13/20 Page 15 of 17




because Franklin provided actual notice of the ’461 patent and the Defendants’ infringement

thereof.

       42.      Franklin is informed and believes, and on that basis alleges that the Defendants

have wrongfully gained profits by virtue of their indirect infringement of the ’461 patent.

       43.      The aforementioned acts of infringement by the Defendants and their customers

have caused damages to Franklin. The Defendants are therefore liable to Franklin in an amount

that adequately compensates Franklin for the Defendants’ infringement, which, by law, cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

       44.      The Defendants’ indirect infringement of the ’461 patent has caused, and

continues to cause, irreparable harm to Franklin for which there is no adequate remedy at law.

For example, if the Defendants’ infringement is allowed to continue, Franklin will—on

information and belief—be forced to compete in the binary trigger market against a cheaper,

illegal product, which could harm Franklin’s business and reputation to an extent that is not

possible to fully quantify. Further, on information and belief, licensing the Defendants to

practice the ’461 patent in exchange for a royalty would exacerbate this harm by associating

Franklin’s brand with the illegal ITF Binary trigger. On information and belief, the Defendants

will continue their infringing conduct and will continue to cause irreparable harm to Franklin

unless they are enjoined from doing so by this Court.

       45.      Upon information and belief, the Defendants’ indirect infringement of the ’461

patent was and is willful and deliberate, entitling Franklin to enhanced damages under 35 U.S.C.

§ 284 and attorneys’ fees and non-taxable costs under 35 U.S.C. § 285.




                                               - 11 -
            Case 2:20-cv-05681-CFK Document 1 Filed 11/13/20 Page 16 of 17




                                    PRAYER FOR RELIEF

          WHEREFORE, Franklin prays for the following relief:

          1.    A judgment that the ’461 patent is valid and enforceable;

          2.    A judgment that the Defendants have infringed one or more claims of the ’461

patent;

          3.    An order and judgment enjoining the Defendants, and any officers, directors,

agents, servants, employees, affiliates, attorneys, and all others acting in privity or in concert

with them, from further acts of infringement of the ’461 patent;

          4.    A judgment awarding Franklin all damages adequate to compensate it for the

Defendants’ infringement, and in no event less than a reasonable royalty for the Defendants’ acts

of infringement, including all pre-judgment and post-judgment interest at the maximum rate

permitted by law;

          5.    A judgment awarding Franklin all damages, including treble damages, based on

any infringement found to be willful, pursuant to 35 U.S.C. § 284, together with prejudgment

interest;

          6.    A judgment that this is an exceptional case and an award to Franklin of its costs

and reasonable attorneys’ fees incurred in this action, as provided by 35 U.S.C. § 285; and

          7.    Such other relief as this Court deems just and proper.




                                               - 12 -
       Case 2:20-cv-05681-CFK Document 1 Filed 11/13/20 Page 17 of 17




Dated: November 13, 2020               ARMSTRONG TEASDALE LLP

                                        /s/ Mark W. Halderman
                                       By: Mark W. Halderman, PA Bar No.307229
                                       mhalderman@atllp.com
                                       ARMSTRONG TEASDALE LLP
                                       2005 Market Street
                                       29th Floor, One Commerce Square
                                       Philadelphia, PA 19103
                                       Telephone: (267) 780-2028

                                       and

                                       Jeffrey M. Ratinoff, CA Bar No. 197241
                                       (pro hac vice forthcoming)
                                       jratinoff@hopkinscarley.com
                                       Christopher A. Hohn, CA Bar No. 271759
                                       (pro hac vice forthcoming)
                                       chohn@hopkinscarley.com
                                       HOPKINS & CARLEY,
                                       A Law Corporation
                                       The Letitia Building
                                       70 South First Street
                                       San Jose, CA 95113
                                       Telephone: (408) 286-9800


                                       Attorneys for Plaintiffs Franklin Armory
                                       Holdings, Inc. and Franklin Armory, Inc.




                                   - 13 -
